J-S82041-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

LEROY STALLWORTH,                                IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                       v.

JOHN KERESTES,

                            Appellee                  No. 561 MDA 2016


                 Appeal from the Order Entered March 15, 2016
               in the Court of Common Pleas of Lancaster County
                        Civil Division at No.: Cl-14-03206


BEFORE: OTT, J., DUBOW, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                         FILED DECEMBER 15, 2016

        Appellant, Leroy Stallworth, appeals pro se from the March 15, 2016

order denying his petition for a writ of habeas corpus. On appeal, Appellant

claims that the trial court erred in deeming his petition for a writ of habeas

corpus to be an untimely petition filed pursuant to the Post Conviction Relief

Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546, and in finding that, regardless, the

petition lacked merit. After careful review, we affirm.

        We take the underlying facts and procedural history in this matter

from the Pennsylvania Supreme Court’s decision on direct appeal, our

previous decision denying Appellant’s first petition pursuant to the PCRA,

and as discerned from the certified record.     On January 25, 1999, a jury
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S82041-16


convicted Appellant of murder of the first degree and burglary.1                  On

February 23, 1999, the trial court sentenced him to death. On October 4,

2001, the Pennsylvania Supreme Court vacated Appellant’s death sentence.

(See Commonwealth v. Stallworth, 781 A.2d 110, 126 (Pa. 2001)). On

December 19, 2001, the trial court resentenced Appellant to a term of life in

prison. Appellant did not file a direct appeal.

        On August 22, 2012, Appellant filed a first PCRA petition, alleging that

his sentence was illegal pursuant to the United States Supreme Court’s

decision    in   Miller   v.   Alabama,        132   S.   Ct.   2455   (2012).   (See

Commonwealth v. Stallworth, 2189 MDA 2012, at *2 (unpublished

memorandum) (Pa. Super. filed Nov. 7, 2013)). The PCRA court ultimately

denied the petition on November 5, 2012. (See id.). On appeal, this Court

affirmed the denial of the PCRA petition, finding Miller inapplicable because

Appellant was age twenty-three at the time he committed the offense. (See

id. at *5-6).     Appellant did not seek leave to appeal to the Pennsylvania

Supreme Court.

        On April 11, 2014, Appellant filed the instant, pro se petition for a writ

of habeas corpus against John Kerestes, then Superintendent of SCI

Mahanoy, in the Court of Common Pleas of Lancaster County, Civil Division.

Appellant claimed his detention by the Department of Corrections (DOC) was

____________________________________________


1
    See 18 Pa.C.S.A. §§ 2502(a) and 3502, respectively.



                                           -2-
J-S82041-16


illegal on the basis that the DOC lacked the authority to detain him because

his sentencing order was not valid as required by 42 Pa.C.S.A. §

9764(a)(8).2 (See Petition for Writ of Habeas Corpus, 4/11/14, at 5).

Appellant filed an amendment to the petition on April 23, 2014.

       On December 3, 2015, the trial court, treating Appellant’s petition as a

PCRA petition, filed a notice pursuant to Pennsylvania Rule of Criminal

Procedure 907 stating its intention to dismiss the petition as untimely. (See

Rule 907 Notice, 12/03/15, at 5). Alternatively, the trial court noted that, as

a petition for habeas corpus, it was frivolous. (See id.). On December 28,

2015, Appellant filed an answer to the Rule 907 notice, relying on this

____________________________________________


2
  The basis for Appellant’s claim that his sentencing is not valid or lacks
statutory authority is not clear. At one point, Appellant contends that he is
eligible for relief because the DOC lacks the authority to detain him “due to
the fact that there exists no legal document, stating that [Appellant] has
ever been convicted of a crime or sentenced for any crime.” (Petition for
Writ of Habeas Corpus at 5) (unnecessary capitalization omitted). Later,
Appellant again implies that there is no valid sentencing order in his case.
(See id. at 12-14). However, in his amendment to his petition for a writ of
habeas corpus, Appellant states,

       . . . [Appellant] does not challenge his conviction and sentence
       as unlawful because a sentencing order is not in possession of
       [the DOC] or trial court, he freely acknowledges a sentencing
       order does exist. . . . Instead, [Appellant] challenges the
       sentencing court’s ability to lawfully restrain his liberty where the
       requisite statutory provisions that bind conviction of penal
       statutes to legitimize sentencing for custody purposes, are
       completely devoid in the records that exist.

(Amendment to Petition for Writ of Habeas Corpus, 4/23/14, at 3-4)
(unnecessary capitalization omitted).



                                           -3-
J-S82041-16


Court’s unpublished memorandum in Commonwealth v. Canady, No. 1157

WDA 2013, at **2-4 (Pa. Super. filed Apr. 10, 2014) (unpublished

memorandum), for the proposition that his claim was not cognizable under

the PCRA and therefore was properly filed as a petition for habeas corpus

relief and was not untimely.          (See [Appellant’s] Objection to Court’s Rule

907 Notice, 4/10/14, at 2-9).         The court dismissed Appellant’s petition on

March 15, 2015. Appellant filed a timely notice of appeal on April 7, 2015.3

       On appeal, Appellant raises the following question for our review:

       Whether the [trial court] erred and denied Appellant his [d]ue
       [p]rocess of [l]aw rights under Art. 1, Sec. 9, of the
       Pennsylvania Constitution by foreclosing his right under Art. 1, §
       9., cl. 2, of the U.S. Constitution to utilize the [w]rit of [h]abeas
       [c]orpus to challenge an illegal detention claim not cognizable
       under the [PCRA] statute consistent with 42 Pa.C.S.[A.] §
       6503(b)?

(Appellant’s Brief, at 4) (unnecessary emphases omitted).

       Appellant appeals from the denial of his habeas corpus petition. We

have stated, “[H]abeas corpus is a civil remedy which lies solely for

commitments under criminal process.”             Commonwealth v. McNeil, 665
A.2d 1247, 1249 (Pa. Super. 1995) (citation omitted). “Habeas corpus is an

extraordinary remedy and may only be invoked when other remedies in the

ordinary course have been exhausted or are not available.”           Id. (citation

____________________________________________


3
  The trial court did not order Appellant to file a concise statement of errors
complained of on appeal. See Pa.R.A.P. 1925(b). On May 10, 2015, the
court filed an opinion. See Pa.R.A.P. 1925(a).



                                           -4-
J-S82041-16


omitted). “Our standard of review of a trial court’s order denying a petition

for writ of habeas corpus is limited to abuse of discretion.    Thus, we may

reverse the court’s order where the court has misapplied the law or

exercised its discretion in a manner lacking reason.” Rivera v. Pa. Dep't of

Corr., 837 A.2d 525, 528 (Pa. Super. 2003), appeal denied, 857 A.2d 680

(Pa. 2004) (citations omitted).

       Appellant argues that the trial court erred in finding that his petition

was an improperly filed PCRA. (See Appellant’s Brief, at 9-14). We agree.4

       As noted above, the claim raised in Appellant’s petition for writ of

habeas corpus is that his detention by the DOC is illegal based on the DOC's

purported lack of authority because “the requisite statutory provisions that

bind conviction of penal statutes to legitimize sentencing for custody

purposes, are completely devoid in the records that exist.” (Amendment to

Petition for Writ of Habeas Corpus, at 3-4) (unnecessary capitalization

omitted). He does not assert his innocence or that his sentence was illegal

when imposed.       (See Appellant’s Brief, at 10).   Thus, Appellant does not

challenge the legality of his sentence, a claim cognizable under the PCRA.
____________________________________________


4
   While Appellant is correct in claiming that his petition was not an
improperly filed PCRA petition, the trial court was correct in its statement
that Appellant should have filed his petition in the criminal division not the
civil division of the Court of Common Pleas of Lancaster County, (See Trial
Court Opinion, 5/10/16, at 2). See Brown v. Pa. Dept. of Corr., 81 A.3d
814, 815 (Pa. 2013) (per curiam) (holding petition for writ of habeas corpus
should be filed in court of record from which judgment of sentence
originated).



                                           -5-
J-S82041-16


See 42 Pa.C.S.A. § 9543; see also Commonwealth v. Hockenberry, 689
A.2d 283, 288 (Pa. Super. 1997), appeal denied, 695 A.2d 784 (Pa. 1997)

(holding, “[i]ssues relating to the legality of sentence cannot be waived and

are cognizable under the PCRA.”) (citation omitted).

      The Pennsylvania Supreme Court “has never held that habeas corpus

cannot provide a separate remedy, in appropriate circumstances.           Indeed,

the boundaries of cognizable claims under the PCRA can only be extended so

far as is consistent with the purposes of the statute[.]” Commonwealth v.

Judge, 916 A.2d 511, 520 (Pa. 2007), cert. denied, 552 U.S. 1011 (2007);

see also Joseph v. Glunt, 96 A.3d 365, 368 (Pa. Super. 2014), appeal

denied,   101 A.3d 787   (Pa.    2014)   (holding   claim   that   defendant’s

confinement is illegal “due to the inability of the DOC to ‘produce a written

sentencing order related to [his] judgment of sentence’ constitutes claim

legitimately sounding in habeas corpus”) (citations omitted). Therefore, we

agree with Appellant that the trial court erred in deeming his petition to be

an improperly filed PCRA petition.

      However, this does not end our inquiry.           As discussed below, this

Court has held that claims such as those raised by Appellant are not

cognizable. See Joseph, supra at 371. Thus, even if the trial court had

treated his pleading as a petition for a writ of habeas corpus, we decline

Appellant’s request to vacate the trial court’s order and remand this matter.

(See Appellant’s Brief, at 14).


                                       -6-
J-S82041-16


      As noted above, Appellant is principally testing the legality of his

confinement and detention, claiming that the sentencing order lacks

necessary statutory authority.    (See Amendment to Petition for Writ of

Habeas Corpus, at 3-4). Thus, he claims that the DOC does not have the

authority to detain him pursuant to 37 Pa. Code § 91.3 (Reception of

inmates), which provides, in pertinent part, the “[DOC] will accept and

confine those persons committed to it under lawful court orders . . . when

information has been provided to the DOC as required by 42 Pa.C.S.A. §

9764 (relating to information required upon commitment and subsequent

disposition).” 37 Pa. Code § 91.3; (see also Appellant’s Brief, at 10).

      Section 9764 provides, in pertinent part, as follows:

      (a) General rule.—Upon commitment of an inmate to the
      custody of the [DOC], the sheriff or transporting official shall
      provide to the institution’s records officer or duty officer, in
      addition to a copy of the court commitment form DC–300B
      generated from the Common Pleas Criminal Court Case
      Management System of the unified judicial system, the following
      information:

                                 *    *    *

            (8) A copy of the sentencing order and any detainers
            filed against the inmate which the county has notice.

42 Pa.C.S.A. § 9764(a)(8).

      In Joseph, this Court addressed a similar issue, a defendant

challenging the authority of the DOC to detain the petitioner when it had no

copy of his sentencing order pursuant to Section 9764(a)(8). We held:




                                     -7-
J-S82041-16


      The language and structure of section 9764, viewed in context,
      make clear that the statute pertains not to the DOC’s authority
      to detain a duly-sentenced prisoner, but, rather, sets forth the
      procedures and prerogatives associated with the transfer of an
      inmate from county to state detention. None of the provisions of
      section 9764 indicate[s] an affirmative obligation on the part of
      the DOC to maintain and produce the documents enumerated in
      subsection 9764(a) upon the request of the incarcerated person.
      Moreover, section 9764 neither expressly vests, nor implies the
      vestiture, in a prisoner of any remedy for deviation from the
      procedures prescribed within.

Joseph, supra at 371 (footnote omitted). Accordingly, the Joseph Court

affirmed the trial court’s denial of habeas corpus relief.

      Furthermore, in his brief, Appellant admits “that he has been duly

convicted and sentenced in accordance           with the     State   and federal

Constitutions.”   (Appellant’s Brief, at 13).     He attached a copy of the

sentencing order, which specifically designates his sentence as “life in

prison.” (Petition for Writ of Habeas Corpus, Exhibit A, Sentencing Order).

Our previous decision denying Appellant’s first PCRA petition noted that,

following remand, Appellant was resentenced to life in prison.             (See

Stallworth, supra at *2).         This is sufficient evidence of Appellant’s

sentence. See Joseph, supra at 371-72. Therefore, we conclude the trial

court’s dismissal of Appellant’s petition for writ of habeas corpus was legally

correct. See Joseph, supra at 372. Accordingly, we affirm.

      Order affirmed.




                                      -8-
J-S82041-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/15/2016




                          -9-